Citation Nr: 1341376	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-21 328	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of shrapnel wounds, painful scar of the left leg, painful scar of the right arm and non-painful scar of the left arm. 

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970 and was awarded the Combat Action Ribbon and Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

Review of the claims folder indicates that the Veteran has filed a claim for service connection for ischemic heart disease.  See VA Form 21-4138 received in August 2013.  The agency of original jurisdiction (AOJ) has not adjudicated this issue, which is, therefore, referred to the RO for appropriate action. 


FINDING OF FACT

In a November 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased disability rating for residuals of shrapnel wounds involving the left leg, right arm, and left arm.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claim for an increased disability rating for residuals of shrapnel wounds involving the left leg, right arm, and left arm have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In July 2013, the Veteran filed a substantive appeal of the RO's December 2011 denial of an increased rating for residuals of shrapnel wounds to the left leg, right arm, and left arm.  In a written statement submitted in November 2013, he requested withdrawal of his appeal.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased disability rating for residuals of shrapnel wounds to the left leg, right arm, and left arm.  This claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as the issue of entitlement to a disability rating in excess of 10 percent for residuals of shrapnel wound, painful scar of the left leg, painful scar of the right arm and non-painful scar of the left arm is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


